NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                       2007-1261


                        IMS ENGINEERS – ARCHITECTS, P.C.,

                                                     Appellant,

                                            v.


                       Pete Geren, SECRETARY OF THE ARMY,

                                                     Appellee.



       Joseph A. Camardo, Jr., Camardo Law Firm, P.C., of Auburn, New York, argued for
appellant.

       Joan M. Stentiford, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for appellee. With her on
the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Mark A. Melnick, Assistant Director. Of counsel was Brian S. Smith.

Appealed from: Armed Services Board of Contract Appeals

Administrative Judge Elizabeth A. Tunks
                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                       2007-1261


                       IMS ENGINEERS – ARCHITECTS, P.C.,

                                                       Appellant,

                                            v.

                       Pete Geren, SECRETARY OF THE ARMY,

                                                       Appellee.


                                    Judgment

ON APPEAL from the         Armed Services Board of Contract Appeals

in CASE NO(S).             53471

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

    Per Curiam (LINN, Circuit Judge, CLEVENGER, Senior Circuit Judge, and
PROST, Circuit Judge).

                           AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT




DATED April 14, 2008                         /s/ Jan Horbaly
                                            Jan Horbaly, Clerk